

UNSECURED PROMISSORY NOTE


$1,500,000.00
July 12, 2008


FOR VALUE RECEIVED, the undersigned, ACTIGA CORPORATION, a Nevada corporation
(together with its successors and assigns, the "Borrower" or “Company”), hereby
promises to pay to the order of VP Bank (Switzerland) Ltd. a financial
institution (together with its successors and assigns, the "Lender"), at the
Lender's offices at Bahnhofstrasse 3, CH-8022 Zurich, Switzerland (or such other
place as the Lender may designate in writing to the Borrower), the aggregate
principal sum of One Million Five-Hundred Thousand Dollars ($1,500,000.00), with
interest, upon the terms and subject to the conditions of this unsecured
promissory note (the "Note") as set forth below. The Lender and Borrower
collectively shall be referred to as the “Parties.”


1. PAYMENT AND PREPAYMENT.


(a) REPAYMENT OF PRINCIPAL. The Borrower shall repay the principal amount of
this Note in one lump sum no later than the earlier of (i) the second
anniversary of the date hereof (the “Maturity Date”) or (ii) an Event of Default
(as defined hereinafter).


(b) PAYMENT OF INTEREST. The unpaid principal amount of this Note shall accrue
interest (computed on the basis of a 365-day year) at the rate of twenty-five
percent (25%) per annum. Borrower shall repay the interest owed in two
installments: once at the first anniversary of the date hereof and once at the
Maturity Date.


(c) ADDITIONAL INTEREST. If payment of any amount due under this Note shall be
overdue, such overdue amount shall continue to bear interest from and after the
Maturity Date, to and including the date when paid in full.


(d) PREPAYMENT. The Borrower may, at its option, prepay all amounts due under
this Note at any time. If such prepayment is made before the first anniversary
of the date hereof, Borrower’s payment of interest shall equal the amount of
interest as would have been accrued under this Note on the first anniversary of
the date hereof without prepayment. If prepayment is made after the first
anniversary of the date hereof, Borrower shall pay the interest accrued up to
and including the date of prepayment. Any prepayment, if made, shall include:
(1) the full amount of the principal and (2) the interest owing on the Note
through the date of the prepayment (or, if applicable as set forth above, the
interest owing on the Note through the first anniversary of the date hereof).
Any prepayment shall not affect the right of the Lender to hold and later
exercise warrants under the terms of Section 2(a). If the Borrower does exercise
its right to prepay all amounts due under this Note, the revenue share
percentage for payments owed to Lender under Section 2(b) below shall be reduced
from three percent (3%) to one and one half percent (1.5%) from the date of
prepayment or the first anniversary of the date hereof (whichever is later)
until the Maturity Date. Regardless of prepayment of interest and principal on
the Note, payments under 2(b) shall be made at the first anniversary of the date
hereof and on the Maturity Date.


(e) MANNER OF PAYMENT AND PREPAYMENT. Payments and prepayments under this Note
shall be applied first to interest accrued but unpaid and then to principal. If
the due date of any required payment under this Note is not a "business day"
(for this purpose, any day other than a Saturday, Sunday or legal holiday, such
required payment shall be due and payable on the immediately succeeding business
day.


2. ADDITIONAL LENDER BENEFITS UNDER THE NOTE


(a) ISSUANCE OF WARRANTS. In partial consideration of this Note, the Borrower
hereby agrees to issue to Lender a Warrant to purchase from Borrower one
million, five hundred thousand (1,500,000) shares of duly authorized, validly
issued, fully paid and nonassessable Common Stock of the Borrower, par value
$0.001 per share, at the exercise price of one dollar and seventy-five cents
($1.75) per share (the “Warrants”). The Warrant shall expire five years from the
date hereof and shall be governed by the terms of the separate document entitled
Common Stock Purchase Warrant attached to this Note.
 

--------------------------------------------------------------------------------



(b) PAYMENT OF A PORTION OF REVENUES DIRECTLY ATTRIBUTABLE TO CBS INTERACTIVE
(“CBSI”) CONTRACT. In partial consideration of this Note, the Borrower hereby
agrees to pay to Lender, three percent (3%) of all net revenues received by
Borrower through the July 1, 2008 Survivor Properties licensing agreement
between CBS and Borrower during the term of this Note. Payments under this
section shall be made upon the first anniversary of the date hereof and on the
Maturity Date. In accordance with the terms for prepayment of this Note under
Section 1(d), CBSI revenue payments would be reduced from three percent (3%) to
one and one-half percent (1.5%) from the date of prepayment or the first
anniversary of the date hereof (whichever is later) until the Maturity Date.  If
prepayment is not made, the BSI revenue payment percentage shall remain at three
percent (3%).


3. EVENTS OF DEFAULT. The occurrence and continuation of any one or more of the
following events shall constitute an event of default under this Note ("Event of
Default"):


(a) PAYMENT DEFAULT. The Borrower shall fail to make any required payment of
interest on this Note or shall fail to make any payment as required under
Section 2(b).


(b) BANKRUPTCY DEFAULT. The Borrower shall (i) commence any case, proceeding or
other action relating to seeking to have an order for relief entered with
respect to it or its debts, or seeking reorganization, liquidation, dissolution,
or other such relief with respect to it or its debts, or seeking appointment of
a receiver or other similar official (each of the foregoing, a "Bankruptcy
Action"); (ii) become the debtor named in any Bankruptcy Action which results in
the entry of an order for relief or any such adjudication or appointment
described in the immediately preceding clause (i); or (iii) make a general
assignment for the benefit of its creditors.


   In each and every Event of Default under clause (a) or (b) of this Section,
the Lender may, without limiting any other rights it may have at law or in
equity, by written notice to the Borrower, declare the unpaid principal of and
interest on this Note due and payable, whereupon the same shall be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which the Borrower hereby expressly waives, and the Lender may
proceed to enforce payment of such principal and interest or any part thereof in
such manner as it may elect in its discretion. In each and every Event of
Default, the unpaid principal of and interest on this Note shall be immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which the Borrower hereby expressly waives, and the Lender may proceed to
enforce payment of such principal and interest or any part thereof in such
manner as it may elect in its discretion.


  4. NOTICES. All notices, requests, demands or communications required or
permitted under this Note shall be given in writing to the Parties at their
addresses as set forth at the beginning of this Note.


  5. WAIVERS; RIGHTS AND REMEDIES.


(a) WAIVERS. No delay on the part of the Lender in exercising any right, power
or privilege under this Note shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the simultaneous or later exercise of any other right, power or privilege
hereunder. The Borrower hereby waives to the extent not prohibited by applicable
law any requirement of diligence or promptness on the part of the Lender to
enforce its rights under this Note.


(b) RIGHTS AND REMEDIES. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Lender may
otherwise have.
 

--------------------------------------------------------------------------------




  6. AMENDMENT. No amendment or other modification of this Note may be made
without the written consent of both Parties.


  7. GOVERNING LAW. This Note shall be governed by and construed in accordance
with the laws of California, and both Parties agree that any dispute related to
this Note shall be heard in the courts of Riverside County, California.




BORROWER:


ACTIGA CORPORATION


/S/
-------------------------------
Amro Albanna  (NAME)
CEO   (Title)


 


 
LENDER:




/S/
-------------------------------
__________________(NAME)
__________________(Title)


 